The opinion of the court was delivered by
Royce, Ch. J.
In order to understand the questions presented, it is necessary to refer to the pleadings. The oratrix in her bill, after alleging her ownership of the thirty acres of land therein described, and her sale to the defendant Eock of the hemlock bark and timber on one acre of the same, and the transfer of the title Eock acquired to the defendant Eeneau, *235and from Reneau to Knight, alleges that Knight was cutting the timber on four or five acres of said land, and was making preparations to remove the timber so cut and to be cut from said lot, and that his doing so would work irreparable injury to her; and prays for an injunction to prevent the defendants from felling any more timber on said lot, and from removing what they had cut, and for an accounting.
The bill as to the defendant Rock was dismissed with costs. The other defendants answered the bill, and claimed title to the timber and bark under the purchase made from Rock. They did not claim that the Court of Chancery had not jurisdiction of the parties, or of the subject-matter, or deny that the cutting and removal of the timber would be an irreparable injury to ■ the oratrix if it should be found that it was her property. The case was referred to a master to find and report the facts, and upon the hearing before him a motion was made to dismiss the suit for the want of jurisdiction. That motion was so far disregarded by the master that he proceeded with the hearing and reported the facts found by him. The motion was not renewed in the Court of Chancery, and the jurisdictional question was not otherwise presented in that court than as appears in the report of the master. The chancellor was not called upon to decide the question without an appropriate plea, or a motion filed in that court. Making a motion before the master was not the proper way in which to raise the question. The master had nothing to do with the jurisdictional question.- It was his duty to find and report facts, and upon his report being returned to the Court of Chancery a motion to dismiss filed in that court might be predicated upon the report. The application for leave to amend the answer so as to present the question is of no avail to the defendants, as it does not appear that it was based upon any ruling made upon such a motion by the chancellor. The court might, therefore, be justified in treating that question' as waived ; but treating it as properly hero, we hold that the court had jurisdiction.
That a court' of equity may interfere to prevent such' threat-*236enecl injury to property as is alleged, in the bill is too well established to require the citation of authorities in support of the proposition; and the facts found and reported by the master warrant such interference, and the granting of the relief prayed for. The important question in the hearing before the master was as to the amount of timber, bark and wood sold by the oratrix to David Rock, as it was conceded that the defendants had acquired by purchase all that was so sold. The oratrix claimed that she only sold the bark, wood and timber on one acre of land, and the defendants that her sale covered the wood, timber and bark on a much larger tract, and embraced all the timber that they had felled, and all that they intended to fell and appropriate. The master has found that the sale to Rock was of the timber, wood and bark on one acre and no more, and that after the sale was made, and while Rock was negotiating a sale to Reneau, the oratrix, for the purpose of showing to Reneau that Rock had made the purchase and paid the purchase price, executed' a receipt of the following tenor:
“ South Nbwuuiiy, Yt., Aug. 23d, 1881.
“ I, the undersigned, have sold to David Roc, and received payment in full for the hemlock bark, timber and wood on one acre, more or less (within the bounds of the hemlock timber).
Ruth R. Smith.”
The defendants claim that this writing is the only evidence receivable of the sale, and that it should bo construed as embracing all the timber within the bounds of the hemlock timber.
In view of the fact that neither Rock or the defendants understood that it should be so construed at the time they purchased, it would be inequitable to so construe it. We do not think that any such construction should be given to the paper. The addition of the words ‘ ‘ more or less ” should not have the effect to enlarge- the quantity before described, and the words ‘ ‘ within the bounds of the hemlock timber ” are descriptive of the locality from which the acre should be selected. *237The writing could only operate as an estoppel as to the fact that the oratrix had sold the one acre therein described, and had received pay for the same.
The other facts found by the master justified the decree that was rendered by the Court of Chancery, and it is affirmed and cause remanded.